                 3:21-cv-00104-JFA                Date Filed 03/08/21        Entry Number 13           Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     Anthony C. Davis,
                         Plaintiff
                            v.                                              Civil Action No.       3:21-cv-00104-JFA

                                                                    )
    Deputy Solicitor Brett Perry Former Deputy                      )
 Solicitor, Current Attorney; Lt. Brad Lawson Lt. of                )
   Kershaw County Narcotics; Investigator Justin                    )
 Spivey Inv. of KCSO Narcotics; Investigator Young                  )
  Inv. KCSO, Narcotics; Magistrate Roderick Todd
  Chief Magistrate of Kershaw County; Magistrate
    James Davis Magistrate of Kershaw County;
   Attorney Deborah Butcher Camden Law Firm,
                     Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Anthony C. Davis, shall take nothing of the defendants, Deputy Solicitor Brett Perry Former Deputy
Solicitor, Current Attorney, Lt. Brad Lawson Lt. of Kershaw County Narcotics, Investigator Justin Spivey Inv. of KCSO
Narcotics, Investigator Young Inv. KCSO, Narcotics, Magistrate Roderick Todd Chief Magistrate of Kershaw County,
Magistrate James Davis Magistrate of Kershaw County and Attorney Deborah Butcher Camden Law Firm and this
action is dismissed with prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Joseph F. Anderson, Jr., Senior United States District Judge, presiding, adopting the Report
and Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended
dismissing the action.

Date: March 8, 2021                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
